ITEMID: 001-114269
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF GUTMAN v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1936 and lives in Budapest.
5. On 14 May 2001 the applicant submitted a request to the Ministry of Youth and Sport concerning Olympic annuity as being the coach of an Olympic medal winner. He was informed that according to the legal regulation in force, he could not request the annuity as it was the medal winner who should make a proposition for the beneficiary of such annuity. In the meanwhile the Ministry established the annuity for another coach.
6. On 16 August 2001 the Public Prosecutor’s Office submitted an objection to the Ministry’s decision on the applicant’s behalf, which was dismissed by the Minister on 6 October 2001.
7. The Prosecutor’s Office sought judicial review of the Minister’s decision before the Budapest Regional Court. The applicant intervened in the proceedings. The Regional Court dismissed the action on 8 January 2003. In the review proceedings the Supreme Court quashed the Minister’s decision and remitted the case to the administrative authority on 1 June 2004.
8. In the resumed proceedings the administrative authorities dismissed the applicant’s request on both levels. The applicant sought judicial review of the Ministry’s decision before the Budapest Regional Court. It dismissed his action on 14 May 2007.
9. The applicant lodged a petition for review with the Supreme Court. Finding that the applicant should have initiated the action against the Minister, it quashed the first-instance judgment and discontinued the proceedings on 25 June 2008.
10. The applicant therefore again initiated the judicial review of the administrative decisions mentioned in paragraph 8 above before the Budapest Regional Court, this time bringing the action against the Minister. His action was finally dismissed by the Supreme Court on 17 November 2010.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
